Exhibit 10.3

 

ARTISAN COMPONENTS, INC.

 

1997 DIRECTOR OPTION PLAN

 

(As amended March 6, 2003)

 

1. Purposes of the Plan. The purposes of this 1997 Director Option Plan are to
attract and retain the best available personnel for service as Outside Directors
(as defined herein) of the Company, to provide additional incentive to the
Outside Directors of the Company to serve as Directors, and to encourage their
continued service on the Board.

 

All options granted hereunder shall be nonstatutory stock options.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Board” means the Board of Directors of the Company.

 

(b) “Code” means the Internal Revenue Code of 1986, as amended.

 

(c) “Common Stock” means the common stock of the Company.

 

(d) “Company” means Artisan Components, Inc., a Delaware corporation.

 

(e) “Director” means a member of the Board.

 

(f) “Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. The payment of a
Director’s fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company.

 

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(h) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable; or



--------------------------------------------------------------------------------

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

 

(i) “Inside Director” means a Director who is an Employee.

 

(j) “Option” means a stock option granted pursuant to the Plan.

 

(k) “Optioned Stock” means the Common Stock subject to an Option.

 

(l) “Optionee” means a Director who holds an Option.

 

(m) “Outside Director” means a Director who is not an Employee.

 

(n) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(o) “Plan” means this 1997 Director Option Plan.

 

(p) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 10 of the Plan.

 

(q) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Internal Revenue Code of 1986.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 10 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 350,000 Shares (after giving effect to the one-for-two reverse
stock split approved by the shareholders of the Company on November 24, 1997) of
Common Stock (the “Pool”). The Shares may be authorized, but unissued, or
reacquired Common Stock.

 

If an Option expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated). Shares
that have actually been issued under the Plan shall not be returned to the Plan
and shall not become available for future distribution under the Plan.

 

4. Administration and Grants of Options under the Plan.

 

(a) Procedure for Grants. All grants of Options to Outside Directors under this
Plan shall be automatic and nondiscretionary and shall be made strictly in
accordance with the following provisions:

 

(i) No person shall have any discretion to select which Outside Directors shall
be granted Options or to determine the number of Shares to be covered by Options
granted to Outside Directors.

 

2



--------------------------------------------------------------------------------

(ii) Each Outside Director as of the effective date of this Plan, as determined
in accordance with Section 6 hereof, shall be automatically granted an Option to
purchase 25,000 (post-split) Shares (the “First Option”) at the initial public
offering price of the Company’s Common Stock. Each person who becomes an Outside
Director after the effective date of the initial public offering shall be
automatically granted an Option to purchase 25,000 Shares (post-split) (such
Option shall each be known as a “First Option”) on the date on which such person
first becomes an Outside Director, whether through election by the shareholders
of the Company or appointment by the Board to fill a vacancy; provided, however,
that an Inside Director who ceases to be an Inside Director but who remains a
Director shall not receive a First Option.

 

(iii) (A) Each Outside Director shall be automatically granted an Option to
purchase 15,000 Shares (post-split) (a “Subsequent Director Option”) on the date
of the next meeting of the Board of Directors following the annual meeting of
shareholders of each year (beginning with the meeting for fiscal year 1998)
provided he or she is then an Outside Director and if as of such date, he or she
shall have served on the Board for at least the preceding six (6) months.

 

(B) Certain Outside Directors shall be automatically granted an additional
Option on the date of the next meeting of the Board of Directors following the
annual meeting of shareholders of each year (beginning with the meeting in
fiscal year 2003) (each such meeting of the Board of Directors, the “Annual
Board Meeting”) in accordance with the following: (1) the Chairman of the Board
appointed at the Annual Board Meeting will be automatically granted an option to
purchase an additional 30,000 shares of Common Stock, (2) the Chairman of the
Audit Committee appointed at the Annual Board Meeting will be automatically
granted an option to purchase an additional 20,000 shares of Common Stock, (3)
the Chairman of the Compensation Committee appointed at the Annual Board Meeting
will be automatically granted an option to purchase an additional 10,000 shares
of Common Stock, and (4) the Chairman of the Nominating and Governance Committee
appointed at the Annual Board Meeting will be automatically granted an option to
purchase an additional 10,000 shares of Common Stock (each such grant, a
“Subsequent Chairman Option” and, each such Subsequent Chairman Option and each
Subsequent Director Option, a “Subsequent Option”); provided in each case that
such Chairman is an Outside Director.

 

(iv) Notwithstanding the provisions of subsections (ii) and (iii) hereof, any
exercise of an Option granted before the Company has obtained shareholder
approval of the Plan in accordance with Section 16 hereof shall be conditioned
upon obtaining such shareholder approval of the Plan in accordance with Section
16 hereof.

 

(v) The terms of a First Option granted hereunder shall be as follows:

 

(A)the term of the First Option shall be ten (10) years.

 

(B)the First Option shall be exercisable only while the Outside Director remains
a Director of the Company, except as set forth in Sections 8 and 10 hereof.

 

(C)the exercise price per Share shall be 100% of the Fair Market Value per Share
on the date of grant of the First Option. In the event that the date of grant of
the First Option is not a trading day, the exercise price per Share shall be the
Fair Market Value on the next trading day immediately following the date of
grant of the First Option.

 

3



--------------------------------------------------------------------------------

(D)subject to Section 10 hereof, the First Option shall become exercisable as to
25% of the shares subject to the Option on the first anniversary of its date of
grant and 1/48th of the Shares each month thereafter so that the First Option
shall be fully exercisable four (4) years after its date of grant, provided that
the Optionee continues to serve as a Director on such dates.

 

(vi) The terms of a Subsequent Option granted hereunder shall be as follows:

 

(A)the term of the Subsequent Option shall be ten (10) years.

 

(B)the Subsequent Option shall be exercisable only while the Outside Director
remains a Director of the Company, except as set forth in Sections 8 and 10
hereof.

 

(C)the exercise price per Share shall be 100% of the Fair Market Value per Share
on the date of grant of the Subsequent Option. In the event that the date of
grant of the Subsequent Option is not a trading day, the exercise price per
Share shall be the Fair Market Value on the next trading day immediately
following the date of grant of the Subsequent Option.

 

(D)subject to Section 10 hereof, the Subsequent Option shall become exercisable
as to 1/48th of the Shares subject to the Subsequent Option on each monthly
anniversary of its date of grant, provided that the Optionee continues to serve
as a Director on such dates.

 

(vii) In the event that any Option granted under the Plan would cause the number
of Shares subject to outstanding Options plus the number of Shares previously
purchased under Options to exceed the Pool, then the remaining Shares available
for Option grant shall be granted under Options to the Outside Directors on a
pro rata basis. No further grants shall be made until such time, if any, as
additional Shares become available for grant under the Plan through action of
the Board or the shareholders to increase the number of Shares which may be
issued under the Plan or through cancellation or expiration of Options
previously granted hereunder.

 

5. Eligibility. Options may be granted only to Outside Directors. All Options
shall be automatically granted in accordance with the terms set forth in Section
4 hereof.

 

The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate the Director’s relationship with the Company at any time.

 

6. Term of Plan. The Plan shall become effective upon the effective date of the
Company’s initial public offering of its Common Stock that is registered with
the Securities and Exchange Commission. It shall continue in effect for a term
of ten (10) years unless sooner terminated under Section 11 of the Plan.

 

4



--------------------------------------------------------------------------------

7. Form of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall
consist of (i) cash, (ii) check, (iii) other shares which (x) in the case of
Shares acquired upon exercise of an Option, have been owned by the Optionee for
more than six (6) months on the date of surrender, and (y) have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Shares as to which said Option shall be exercised, (iv) consideration received
by the Company under a cashless exercise program implemented by the Company in
connection with the Plan, or (v) any combination of the foregoing methods of
payment.

 

8. Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable at such times as are set forth in Section 4
hereof; provided, however, that no Options shall be exercisable until
shareholder approval of the Plan in accordance with Section 16 hereof has been
obtained.

 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may consist of any consideration and method of payment allowable under
Section 7 of the Plan. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option. No adjustment shall be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 10 of the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

(b) Termination of Continuous Status as a Director. Subject to Section 10
hereof, in the event an Optionee’s status as a Director terminates (other than
upon the Optionee’s death or total and permanent disability (as defined in
Section 22(e)(3) of the Code)), the Optionee may exercise his or her Option, but
only within three (3) months following the date of such termination, and only to
the extent that the Optionee was entitled to exercise it on the date of such
termination (but in no event later than the expiration of its ten (10) year
term). To the extent that the Optionee was not entitled to exercise an Option on
the date of such termination, and to the extent that the Optionee does not
exercise such Option (to the extent otherwise so entitled) within the time
specified herein, the Option shall terminate.

 

5



--------------------------------------------------------------------------------

(c) Disability of Optionee. In the event Optionee’s status as a Director
terminates as a result of total and permanent disability (as defined in Section
22(e)(3) of the Code), the Optionee may exercise his or her Option, but only
within twelve (12) months following the date of such termination, and only to
the extent that the Optionee was entitled to exercise it on the date of such
termination (but in no event later than the expiration of its ten (10) year
term). To the extent that the Optionee was not entitled to exercise an Option on
the date of termination, or if he or she does not exercise such Option (to the
extent otherwise so entitled) within the time specified herein, the Option shall
terminate.

 

(d) Death of Optionee. In the event of an Optionee’s death, the Optionee’s
estate or a person who acquired the right to exercise the Option by bequest or
inheritance may exercise the Option, but only within twelve (12) months
following the date of death, and only to the extent that the Optionee was
entitled to exercise it on the date of death (but in no event later than the
expiration of its ten (10) year term). To the extent that the Optionee was not
entitled to exercise an Option on the date of death, and to the extent that the
Optionee’s estate or a person who acquired the right to exercise such Option
does not exercise such Option (to the extent otherwise so entitled) within the
time specified herein, the Option shall terminate.

 

9. Non-Transferability of Options. The Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.

 

10. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

 

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by each outstanding
Option, the number of Shares which have been authorized for issuance under the
Plan but as to which no Options have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option, as well as
the price per Share covered by each such outstanding Option, and the number of
Shares issuable pursuant to the automatic grant provisions of Section 4 hereof
shall be proportionately adjusted for any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option has not been previously
exercised, it shall terminate immediately prior to the consummation of such
proposed action.

 

6



--------------------------------------------------------------------------------

(c) Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation or the sale of substantially all of the assets of the
Company, outstanding Options may be assumed or equivalent options may be
substituted by the successor corporation or a Parent or Subsidiary thereof (the
“Successor Corporation”). If an Option is assumed or substituted for, the Option
or equivalent option shall continue to be exercisable as provided in Section 4
hereof for so long as the Optionee serves as a Director or a director of the
Successor Corporation. Following such assumption or substitution, if the
Optionee’s status as a Director or director of the Successor Corporation, as
applicable, is terminated other than upon a voluntary resignation by the
Optionee, the Option or option shall become fully exercisable, including as to
Shares for which it would not otherwise be exercisable. Thereafter, the Option
or option shall remain exercisable in accordance with Sections 8(b) through (d)
above.

 

If the Successor Corporation does not assume an outstanding Option or substitute
for it an equivalent option, the Option shall become fully vested and
exercisable, including as to Shares for which it would not otherwise be
exercisable. In such event the Board shall notify the Optionee that the Option
shall be fully exercisable for a period of thirty (30) days from the date of
such notice, and upon the expiration of such period the Option shall terminate.

 

For the purposes of this Section 10(c), an Option shall be considered assumed
if, following the merger or sale of assets, the Option confers the right to
purchase or receive, for each Share of Optioned Stock subject to the Option
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares).
If such consideration received in the merger or sale of assets is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the Option, for each Share of Optioned Stock
subject to the Option, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.

 

11. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may at any time amend, alter, suspend,
or discontinue the Plan, but no amendment, alteration, suspension, or
discontinuation shall be made which would impair the rights of any Optionee
under any grant theretofore made, without his or her consent. In addition, to
the extent necessary and desirable to comply with any applicable law, regulation
or stock exchange rule, the Company shall obtain shareholder approval of any
Plan amendment in such a manner and to such a degree as required.

 

(b) Effect of Amendment or Termination. Any such amendment or termination of the
Plan shall not affect Options already granted and such Options shall remain in
full force and effect as if this Plan had not been amended or terminated.

 

12. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date determined in accordance with Section 4 hereof.

 

7



--------------------------------------------------------------------------------

13. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
state securities laws, and the requirements of any stock exchange upon which the
Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.

 

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

14. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

15. Option Agreement. Options shall be evidenced by written option agreements in
such form as the Board shall approve.

 

16. Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company at or prior to the first annual meeting of
shareholders held subsequent to the granting of an Option hereunder. Such
shareholder approval shall be obtained in the degree and manner required under
applicable state and federal law and any stock exchange rules.

 

8